Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2022 has been entered.
 
Following prior arts are considered pertinent to applicant's disclosure.
US 20160219273 A1 (hereinafter Pettersson)
US 20220053207 A1 (hereinafter Deshpande)
US 20160353115 A1 (hereinafter Samuelsson)
US 20220078486 A1 (hereinafter Hannuksela)
US20160219306 A1 (Cited in PCT opinion)


DETAILED ACTION 


Response to Remarks/Arguments

Applicant’s arguments have been fully considered but are moot/not persuasive for following reason.

Re: Prior art rejection of independent claims
Applicant argued in substance that at the amended limitation is not taught by the prior art. 

Examiner respectfully disagrees and argues that while Pettersson does not teach it new portion of Hannuksela teaches containing subpictures CRA and TRAIL sub-picture in one picture {Fig.17}, please note CRA are IRAP picture {para 144} and TRAIL to indicated trailing sub-picture in decoding order and not the random-access type {para 154}; The Foreign Priority documents teaches:  starting decoding from intra coded sub-picture; other sub-pictures, decoded later can be non-random -access pictures {para 332}; “picture. This enables extracting VCL NAL units from both bitstreams having a random-access
picture and bitstreams not having a random-access picture at a particular time instance.” {para 364; also see para 363}

Therefore applicant’s arguments are not persuasive

It should also noted that this is consistent with applicant’s specification para 286 that is cited by applicant as the support for amendment. Para 286 is reproduced below

 [0286] 3) Alternatively, item 1) can be expressed such that when a coded picture is carried in more than one NAL unit, one or more of those NAL units may be of an IRAP NAL unit type and one or more of those NAL units may be of a non-IRAP NAL unit type (trailing NAL unit type).

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore, the arguments are similarly not persuasive.
 

Response to Arguments

Applicant's arguments have been fully considered and in view of amended claims they are found to be persuasive.  Therefore, claims are allowable over prior art. However, based on updated search, a new non-statutory double patenting rejection and analysis has been presented that needs to be addressed 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, 6-11, 13, 15-19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson in view of Hannuksela.

Pettersson teaches with regards to claim 1. A method of decoding a coded video bitstream implemented by a video decoder[(para 19)] , comprising:	 receiving, by a receiver of the video decoder[(para 186)] , the coded video bitstream comprising coded data of a mixed intra random access point (IRAP) picture [(DRAP picture in para 53 teaches mixed IRAP )] including a first sub-picture and a second sub-picture, wherein the first sub-picture is an IRAP picture [(“a DRAP picture is divided into slices, such that at least one slice only contains blocks that are intra coded” {para 134}, given that this slice of DRAP is intra coded only, it is not referencing to other block, therefore they are IRAP {see para 53})]  and the second sub-picture is a non-IRAP picture [(slices having other type of coding blocks such as SKIP, inter-coded blocks {para 134-135}; P-type or B-type {para 70})] :	 obtaining, by the receiver:a reference picture list (RPL) for the second sub-picture, from the coded data:[(para 80)] 	 decoding, by a processor of the video decoder, the second sub-picture using the RPL: [(reference picture used in para 64, 70, 80,para 142)] 	 and generating, by the processor, the mixed IRAP picture based on the second sub-picture as decoded [(para 82)] .

Pettersson does not explicitly show wherein the first sub-picture and the second sub-picture are each capable of including more than one slice. Please note while Pettersson is not explicitly teaching more than one slice of intra coded picture, though it is describing at least one slice and non-IRAP sub-picture trailing the IRAP sub-picture in decoding order


However, in the same/related field of endeavor, Hannuksela teaches the first sub-picture and the second sub-picture are each capable of including more than one slice [(para 124, Fig.9., Fig.15, Fig.18 para 418)] ; and non-IRAP sub-picture trailing the IRAP sub-picture in decoding order [(containing subpictures CRA and TRAIL/RASLL sub-picture in one picture {Fig.17}, please note CRA are IRAP picture {para 144} and TRAIL to indicated trailing sub-picture in decoding order and not the random-access type {para 154}; The Foreign Priority documents teaches:  starting decoding from intra coded sub-picture; other sub-pictures, decoded later can be non-random -access pictures {para 332}; “picture. This enables extracting VCL NAL units from both bitstreams having a random-access
picture and bitstreams not having a random-access picture at a particular time instance.” {para 364; also see para 363})]


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would further enhanced decoder/encoder capabilities by providing more options.  

 

Pettersson teaches with regards to claim 9. A method of encoding a video bitstream implemented by a video encoder[(para 21)] , the method comprising:	 obtaining a reference picture list (RPL) for a second sub-picture of a mixed intra random access point (IRAP) picture, wherein the mixed IRAP picture further comprises a first sub- picture, wherein the first sub-picture is an IRAP picture and the second sub-picture is a non- IRAP sub-picture[(“a DRAP picture is divided into slices, such that at least one slice only contains blocks that are intra coded” {para 134}, given that this slice of DRAP is intra coded only, it is not referencing to other block, therefore they are IRAP {see para 53}; slices having other type of coding blocks such as SKIP, inter-coded blocks {para 134-135}; P-type or B-type {para 70}; reference picture list para 80)]  :	 encoding, by a processor of the video encoder, the mixed IRAP picture into a coded video bitstream[(para 89)] :	 encoding, by processor, the RPL into the coded video bitstream [(para 80)] .

Regarding Claim 17: Pettersson teaches this claim, please see the analysis of claim 1 and see para 223-229, 234-236. Please note a receiver is any portion that receive the coded video bitstream.

Regarding Claim 22: Pettersson teaches this claim, please see the analysis of claim 9 and see para 223-225, 230-236. 

Pettersson teaches with regards to claims 2, 11, 19, 25. The method of claim 1, wherein the coded data of the mixed IRAP picture is received in a divided bitstream containing a first sub-bitstream and a second sub-bitstream.[[(para 5; bitstream can be spliced)] 

Pettersson teaches with regards to claim 4. The method of claim 1, wherein the IRAP picture is an instantaneous decoding refresh (IDR) picture [(para 6)] .

Pettersson teaches with regards to claim 8. The method of claim 1, wherein the IRAP picture is a clean random access (CRA) picture [(para 6)] .


Pettersson teaches with regards to claim 10, 23. The method of claim 9, further comprising:	 generating, by the processor, a bitstream containing the mixed IRAP picture and the RPL corresponding to the mixed IRAP picture [(para 89, 80, 186)] :	 and storing, in a memory of the video encoder, the bitstream for transmission toward a video decoder.[[(para 221-222)] 

Pettersson teaches with regards to claim 13, 21, 26. The method of claim 9, wherein the IRAP picture is an instantaneous decoding refresh (IDR) picture or a clean random access (CRA) picture.[[(para 6)] 

Pettersson teaches with regards to claim 18. The decoding device of claim 17, further comprising a display configured to display an image based on the mixed IRAP picture [(para 213)] .

Pettersson teaches with regards to claim 24. The encoding device of claim 22, further comprising a transmitter coupled to the processor, the transmitter configured to transmit the coded video bitstream toward a video decoder [(para 214, 220, 186)] .

Regarding Claims 6, 15. Pettersson does not explicitly show wherein a flag is in the coded video bitstream, the flag indicates whether the coded video bitstream contains any mixed IRAP pictures 

However, in the same/related field of endeavor, Hannuksela teaches wherein a flag is in the coded video bitstream, the flag indicates whether the coded video bitstream contains any mixed IRAP pictures [(Hannuksela, PPS syntax for Mixed_nalu_types_in_pic_flag, para 430, Fig.17; Pettersson checking whether the next picture is DRAP {para 125}; “ introducing a new picture type, here called a dependent random access point (DRAP) picture” para 174;)] .
Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would enhance the encoder decoder communication for efficiently process the video.

Hannuksela additionally teaches with respect to claims 7, 16. The method of claim 6, wherein the flag is in a picture parameter set (PPS) of the coded video bitstream [(Hannuksela, PPS syntax for Mixed_nalu_types_in_pic_flag, para 430, Fig.17)].
Motivation is similar to claim 6.



Claims 3, 5, 12, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson in view of Hannuksela in view of Deshpande.

Regarding Claims 3, 12, 20. Pettersson does not explicitly show wherein the first sub-picture is disposed in a first sub-bitstream and the second sub-picture is disposed in a second sub-bitstream

However, in the same/related field of endeavor, Deshpande teaches wherein the first sub-picture is disposed in a first sub-bitstream and the second sub-picture is disposed in a second sub-bitstream [(Deshpande para 191, 180-182; IRAP and non-IRAP units are in different sub-stream; para 86 of provisional)] .


Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such combination would enhance the decoding/coding process as the IRAP can be independently decoded.[[(Deshpande para 191)]   


Deshpande additionally teaches with respect to claims 5, 14, The method of claim 1, wherein the first sub-picture is an IRAP picture contained within a set of first network abstraction layer (NAL) units and the second sub-picture is a non-IRAP sub-picture contained within a set of second NAL units [(Deshpande para 180-182, 191; para 86 of provisional)] . Motivation is similar to claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486